               Case 3:20-cr-00361-N Document 1 Filed 07/07/20                        Page 1 of 11 PageID 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT FILED
                                                              for the                                July 7, 2020
                                                  Northern District of __________
                                               __________              Texas                   KAREN MITCHELL
                  United States of America                       )
                                                                                             CLERK, U.S. DISTRICT
                             v.                                  )                                 COURT
               Eduardo Galdean Gress (01)
                                                                 )      Case No. 3:20-MJ-677-BK
               Lorenzo Piedra Chavez (02)                        )
               Blanca Flor Hernandez (03)                        )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    7/06/2020                 in the county of                Dallas        in the
     Northern          District of           Texas           , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. § 841(a)(1)                         Possession with Intent to Distribute a Controlled Substance




         This criminal complaint is based on these facts:
See attached affidavit of DEA TFO Hunter Palmer




         ✔ Continued on the attached sheet.
         u


                                                                                            Complainant’s signature

                                                                                       Hunter Palmer, TFO, DEA
                                                                                             Printed name and title

 Agent sworn and signature confirmed via reliable electronic means, pursuant to Fed. R. Crim. P. 4.1.


Date:             07/07/2020
                                                                                               Judge’s signature

City and state:                         DALLAS, TEXAS                       RENEE HARRIS TOLIVER, U.S. MAG. JUDGE
                                                                                             Printed name and title
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20             Page 2 of 11 PageID 2



             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Hunter Palmer, after being duly sworn, depose and say as follows:
                                     I. Introduction
        1.      My name is Hunter Palmer, and I am a law enforcement officer of the

United States within the meaning of 18 U.S.C. § 2510(7), and I am empowered by law

to conduct criminal investigations and to make arrests for federal felony offenses. I

am a Task Force Officer with the Drug Enforcement Administration of the United

States Department of Justice and have been so employed since February 2017. I am

currently assigned to the Dallas Field Division Office. In that capacity, I investigate

violations of the Controlled Substances Act (Title 21 USC § 801, et seq.). I have

completed DEA Basic Task Force Officer Orientation. I have attended numerous

schools and courses in relation to large-scale drug trafficking organizations. As a

result of my training I am familiar with investigating drug trafficking organizations,

their methods of importation and distribution of controlled substances, and financial

investigations.

        2.      In addition, I have participated in numerous complex investigations and

in numerous arrests and search warrants. I have written affidavits in support of court-

authorized federal warrants and orders for search warrants, GPS tracking of

telephones and vehicles, pen registers, trap-and-trace devices, and T-III intercepts of

wire communications. In my role as a Task Force Officer for the Drug Enforcement

Administration, I have negotiated for and purchased narcotics using multiple


Affidavit - 1
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20             Page 3 of 11 PageID 3



Confidential Sources. I have also participated in high-level investigations of

significant drug cartels, and as a result, I have an understanding of the manner in

which narcotics are distributed and the various roles played by individuals and groups

in their distribution. I have conducted numerous interviews of drug traffickers of

various roles within these illicit organizations, which has also provided me with a

greater understanding of the methods by which drug trafficking organizations operate.

        3.      I am familiar with common methods of investigating drug trafficking

and manufacturing organizations, and have become familiar with their methods of

importing, exporting, storing, concealing, and packaging drugs; their methods of

transferring and distributing drugs; their use of cellular telephones and telephone;

their use of numerical codes, code words, and counter surveillance; and other methods

of avoiding detection by law enforcement. I am also familiar with the various

methods of packaging, delivering, transferring, and laundering drug proceeds.

Additionally, through my training and experience, I can identify illegal drugs by sight,

odor, and texture.

                                    II. Background

        4.      I have probable cause to believe that Eduardo Galdean Gress,

Lorenzo Piedra Chavez and Blanca Flor Hernandez have violated 21 U.S.C. § 841

(a)(1), that is, possession with intent to distribute and the distribution of heroin, a

Schedule II controlled substance.



Affidavit - 2
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20              Page 4 of 11 PageID 4



        5.      My knowledge of the facts alleged in this affidavit arise from my

personal participation and observations in this investigation, my interviews of

informants, and my review of reports prepared by investigators of the DEA Dallas

Field Division and other participating law enforcement officers. Since this affidavit is

limited to establishing probable cause, I have not included every fact known to me

and other investigators. Rather, I am only submitting the facts necessary to establish

probable cause that Eduardo Galdean Gress, Lorenzo Piedra Chavez and Blanca

Flor Hernandez possessed with the intent to distribute heroin.

                                 III. Probable Cause

        6.      In January 2020, agents began investigating a Drug Trafficking

Organization (DTO) in the Dallas, Texas area responsible for the acquisition of

wholesale quantities of heroin from Sources of Supply in Mexico. As part of the

investigation, agents have conducted extensive analysis of call detail records

regarding known target telephones used by multiple co-conspirators. Additionally,

agents regularly debrief Confidential Sources, Cooperating Defendants, and other

Case Agents conducting concurrent, overlapping investigations.

        7.      During the investigation, agents identified 4103 Rockford Drive, Dallas,

Texas as possible heroin stash house used by the DTO to store and distribute large

amounts of heroin.




Affidavit - 3
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20            Page 5 of 11 PageID 5



        8.      On July 2, 2020, the honorable, Irma C. Ramirez, signed an order and

affidavit concerning the search of the residence located at 4103 Rockford Drive,

Dallas, Texas.

        9.      On July 6, 2020, agents established surveillance in the area of 4103

Rockford Drive, Dallas, Texas.

        10.     After a period of time, agents observed Eduardo Galdean Gress

(hereinafter Gress) and another male, who was later identified and is known here as

F.P., exit the front door of the residence and close the door behind them.

        11.     Agents observed both Gress and Paz enter a white Chevrolet Silverado

that was parked in the driveway of the residence. Agents observed the Chevrolet

Silverado depart the residence traveling through the neighborhood.

        12.     Agents maintained surveillance on the Silverado as it traveled to a

parking lot located at 1120 S. Westmoreland Road, Dallas, Texas. Agents observed

that both Gress and F.P. remained in the Silverado as if they were waiting for

something.

        13.     A short time later, agents observed a blue Chevrolet SUV park next to

the Chevrolet Silverado that was occupied by Gress and F.P. Agents observed a

male, later identified as Lorenzo Piedra Chavez (hereinafter Chavez), get out of the

driver seat of the SUV and get into the passenger seat of the Silverado.

        14.     Agents observed that Chavez was in the vehicle for approximately 30

seconds before exiting and getting back into the driver seat of the Chevrolet SUV.

Affidavit - 4
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20      Page 6 of 11 PageID 6



Agents observed both the Silverado and the SUV depart the location immediately

after.




Affidavit - 5
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20              Page 7 of 11 PageID 7



        15.     Based on training and experience and the knowledge gathered during

this investigation, agents believed that they had just witnessed a drug transaction

between the occupants of both vehicles. At this time, surveillance was split into two

teams, and certainAgents followed the Chevrolet SUV and others followed the

Chevrolet Silverado.

        16.     A Texas Department of Public Safety (DPS) Trooper was directed to the

location of the Chevrolet SUV. The Trooper conducted an investigative stop on the

vehicle at the direction of agents. After the vehicle stopped, the Trooper approached

the vehicle and contacted Chavez, who was the driver, and Blanca Flor Hernandez

(hereinafter Hernandez) who was the front seat passenger.

        17.     The Trooper noticed that there were also three children in the back seat

of the Chevrolet SUV, two of which appeared to be very small under the age of three.

        18.     During the stop, both Chavez and Hernandez provided verbal consent

to search the vehicle and its contents. The Trooper asked both Chavez and

Hernandez to exit the vehicle and to take the kids outside the vehicle so he could

search the vehicle. Hernandez attempted to grab her purse and take it out of the car

but the Trooper asked her to leave it in the car, which she did.

        19.     The Trooper began a search of the vehicle and observed that inside the

Hernandez’s purse there was a heavy square shaped bundle wrapped in brown

packing tape and clear cellophane.



Affidavit - 6
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20            Page 8 of 11 PageID 8



        20.     The Trooper opened the package and observed a hard-brown substance

that was believed to be heroin. The substance was later field-tested and produced a

positive result for the presence of heroin.

        21.     Hernandez denied any knowledge of the heroin in her purse and she

did not know how it got there. Both Hernandez and Chavez were detained at this

point and declined speaking with agents about the heroin.

        22.     Agents later weighed the package containing the heroin and the gross

weight was 1055.9 gross grams.

        23.     At the same time, agents directed another marked Midlothian Police K-9

unit to the location of the Chevrolet Silverado occupied by Gress and F.P. Agents

directed the marked Police unit to the vehicle’s location and directed the Officer to

stop the vehicle so F.P. and Gress could be detained prior to agents executing the

search warrant at 4103 Rockford Drive, Dallas, Texas. The marked unit stopped the

Chevrolet Silverado and both Gress and F.P. were detained at this time.

        24.     Agents then traveled back to 4103 Rockford Drive, Dallas, Texas and

executed the search warrant at the location. Agents secured the location and began a

systematic search of the residence and, as discussed in greater detail below, seized

multiple items of evidentiary value, including a large amount of heroin, firearms,

ammunition, and large amounts of U.S. currency.




Affidavit - 7
 Case 3:20-cr-00361-N Document 1 Filed 07/07/20             Page 9 of 11 PageID 9



        25.     Agents observed that all of the items of evidentiary value were located

in the back bedroom and the back bedroom’s closets and adjacent office connected to

the back bedroom. No items of evidentiary value were located in any other rooms.

        26.     In a closet in the back-bedroom, agents located an additional four

bundles of a brown substance that was wrapped in the same manner as the bundle

found with Hernandez and Chavez.

        27.     The substance was field-tested and produced a positive result for the

presence of heroin. The four bundles were later weighed and the total weight for all

four bundles was 4,445.5 grams. In the same closet, Agents located a two semi-

automatic “assault” rifles and with hundreds of rounds of ammunition. Agents

observed that both rifles were loaded with live ammunition in the chambers.

        28.     In an office attached to the back bedroom, Agents located multiple

discarded wrappings with heroin residue on them.           Agents observed that the

wrappings were identical to the wrapping around the four bundles found in the closet

and the one bundle found with Chavez and Hernandez. Agents also located a large

amount of U.S. currency scattered around the back bedroom of the residence. Agents

also located and seized a Taurus 9mm handgun on top of the bed in the back bedroom.

        29.     After the residence was secured, agents spoke to Gress outside the

residence. Agents read Gress his Miranda warnings and Gress advised that he

understood his rights. Gress told Agents that he rents out the back half of the



Affidavit - 8
Case 3:20-cr-00361-N Document 1 Filed 07/07/20               Page 10 of 11 PageID 10



residence located at 4103 Rockford Drive, Dallas, Texas. Gress advised that nobody

else in the residence goes into his side of the residence.

        30.     Gress advised that the heroin, guns and money inside the location were

all his and that F.P. had nothing to do with it.

        31.     Gress told Agents that he asked F.P. to give him a ride to the parking lot

where he met Chavez and provided Chavez with the bundle of heroin.

        32.     Gress advised that he has delivered a kilogram of heroin to Chavez on

three separate occasions in the past months. Agents asked Gress where he got the

heroin and, at that time, Gress advised that he would rather have an attorney present

to answer any further questions.

        33.     Agents then spoke to F.P. who advised that Gress gave Chavez a

package from the back seat of the vehicle and Chavez got back into his vehicle and

they both left the location.

                      [remainder of page left intentionally blank]




Affidavit - 9
Case 3:20-cr-00361-N Document 1 Filed 07/07/20           Page 11 of 11 PageID 11



        34.      Based on the investigation to date, Gress, Chavez and Hernandez are

members of the DTO within the Northern District of Texas. Moreover, I believe

Gress, Chavez and Hernandez knowingly and intentionally possessed heroin with

the intent to distribute, in furtherance of their involvement in the DTO.




                                           ______________________
                                           Hunter Palmer
                                           Task Force Officer
                                           Drug Enforcement Administration

Agent sworn and signature confirmed via reliable electronic means, pursuant to
Fed. R. Crim. P. 4.1.
                            7
Sworn to before me on July 8, 2020.

                                           _______________________
                                           Renee Harris Toliver
                                           United States Magistrate Judge
                                           Northern District of Texas




Affidavit - 10
